     Case 3:18-cr-00822-GPC Document 31 Filed 05/01/19 PageID.105 Page 1 of 2



   ROBERT S. BREWER, JR.
 1 United States Attorney
   MELANIE K. PIERSON
 2 Assistant U.S. Attorney
   California Bar No. 112520
 3 Office of the U.S. Attorney
   880 Front Street, Room 6293
 4 San Diego, CA 92101
   Tel: (619) 546-7976
 5 Email: Melanie.Pierson@usdoj.gov

 6 Attorneys for the United States

 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,           Case No. 18cr0822-GPC
10             Plaintiff,                JOINT MOTION FOR CONTINUANCE
11        v.
12   DANIEL DYE,
13             Defendant
14

15       The parties, the plaintiff, United States of America, by and through

16 its counsel, United States Attorney Robert S. Brewer, Jr. and Assistant

17 U.S. Attorney Melanie K. Pierson, and the defendant, DANIEL DYE, through

18 his   counsel   Chelsea    Curfman,   respectfully   request    that   the   court

19 continue the date for sentencing in the above-referenced case from June

20 21, 2019, at 8:30 a.m., to January 31, 2020, at 8:30 a.m. in order to

21 permit the defendant to fulfill his responsibilities under the plea

22 agreement and receive the full benefit of the plea agreement.                  The

23 defendant will file an acknowledgement of his next court date before

24 June 20, 2019.

25       DATED:May 1, 2019                 Respectfully submitted,
26
                                           ROBERT S. BREWER, JR.
27                                         United States Attorney

28                                         /s/Melanie K. Pierson
                                           Assistant United States Attorney
       Case 3:18-cr-00822-GPC Document 31 Filed 05/01/19 PageID.106 Page 2 of 2



 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT

 7                            SOUTHERN DISTRICT OF CALIFORNIA

 8 UNITED STATES OF AMERICA,            )          Case No. 18CR0822-GPC
                                        )
 9                        Plaintiff,    )
                                        )
10
                     v.                 )
11                                      )          CERTIFICATE OF SERVICE
     DANIEL DYE,                        )
12                                      )
                          Defendant.    )
13                                      )
                                        )
14
15 IT IS HEREBY CERTIFIED THAT:
16      I, MELANIE K. PIERSON, am a citizen of the United States and am
   at least eighteen years of age. My business address is 880 Front
17 Street, Room 6293, San Diego, California 92101-8893.
18      I am not a party to the above-entitled action. I have caused
19 service of the Joint Motion for Continuance on the opposing parties by
   electronically filing the foregoing with the Clerk of the District
20 Court using its ECF System, which electronically notifies them.
21
             I declare under penalty of perjury that the foregoing is true and
22 correct.
23
             Executed on May 1, 2019.
24
                                        s/ Melanie K. Pierson
25                                      MELANIE K. PIERSON
26
27
28
     Motion to Continue
                                             2
                                                                            18cr0822-GPC
